—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 16,1992, as amended December 9, 1992, convicting him of robbery in the first degree (four counts), robbery in the second degree, assault in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
*750Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has failed to establish that he was denied the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.